El Jijez Asociado Se. Aldeey,
emitió la opinión del tribunal.
En la testamentaría de don Marcelino León y Ferrer se hizo una agrupación de fincas formando otra nueva con ca-bida de 253 y media cuerdas la que fué mensurada y dividida por el Dr. Trelles en tres parcelas, adjudicándose una de 72 cuerdas y cuarto a la bija doña Carmen León y León; otra de igual cabida a su hermana Isabel de iguales apellidos, demandada en este pleito, colindando la primera de esas par-celas por el sur con el lindero norte de doña Isabel, cuya finca a su vez colindó por el sur con la tercera porción de 108 cuerdas 991/2 centavos eme fué adjudicada a la viuda doña Ana León. Esta señora después segregó de su parcela 68 cuerdas 49 centavos que vendió a su hijo don Francisco León y León, el demandante ahora; 36 cuerdas y media a Julia León y el resto de 4 cuerdas a Valeria López de León.
Francisco León tomó posesión de la porción comprada sin que su madre se la entregara por mensura y habiendo hecho medir su finca algún tiempo después, resultó de la mensura que tenía 15 cuerdas 24 centavos de menos. Hizo medir también con consentimiento de sus hermanas Isabel y Carmen las fincas que les fueron adjudicadas, según hemos dicho, y resultó que la de la primera tenía 9 cuerdas 92 centavos de más y que la de la otra también comprendía mayor cabida: En total catorce cuerdas y centavos de más entre ambas. En vista de esto y de que su hermana Isabel se negaba a que se hiciera una rectificación de la colindancia de su finca con la del demandante de acuerdo con sus títulos y el plano que se hizo cuando la partición para determinar su exacta posición y para fijar un seto vivo o empalizada en el lugar que resulte la línea divisoria, acudió al tribunal de distrito de Guayama, estableciendo pleito sobre fijación de línea divisoria alegando esos hechos y qué la línea divisoria con su hermana Isabel existente en la finca está confundida por haber sido des-*608truído el lindero por actos voluntarios o fortuitos y pidió que se ordenara esa rectificación, la colocación de seto u otro signo de la colindancia y que se declaré que le pertenece y debe serle entregada tal porción de terreno existente al sur de la línea una vez establecida la divisoria por los puntos de la mensura que se hizo cuando la finca agrupada fué divi-dida en tres parcelas.
La demandada excepcionó la demanda fundándose en que no aducía hechos determinantes de causa de acción, pero desestimada por la corte esa alegación contestó haciendo una negación general de la demanda. Celebrado el juicio recayó sentencia por la que se decretó la rectificación de la colin-dancia norte de la finca del demandante en la línea que divide sus terrenos de los de la demandada; que la rectificación se haga de acuerdo con los títulos de adquisición y teniendo en cuenta la cabida que los mismos arrojan; que el sitio por donde resulte la línea divisoria sea marcado con puntos visi-bles que puedan ser identificados fácilmente, sin que se en-tienda que la fijación de esos punios resolverá cuestiones de propiedad e impuso las costas y desembolsos a la demandada, quien interpuso el presente recurso de apelación contra esa sentencia.
La parte apelante insiste nuevamente en esta apelación en que la demanda no aduce hechos determinantes de causa de acción pero nosotros no somos de ese parecer. Los ar-tículos 392 y 393 del Código Civil Eevisado reconocen a todo propietario el derecho de deslindar sus fincas con citación de los dueños de los predios colindantes, de conformidad con los títulos de cada propietario y a falta de títulos suficientes por lo que resultare de la posesión en que estuvieren; y el artículo 395, el de cerrar o cercar sus heredades por medio de paredes, zanjas, setos vivos o muertos o de cualquier otro-modo, sin perjuicio de las servidumbres constituidas sobre las mismas. En la Ley de Enjuiciamiento Civil anterior al Código de Enjuiciamiento Civil ahora en vigor se halla esta-blecido el procedimiento para practicar el deslinde judicial *609ouando hay avenencia, pero como en este caso la demandada aunque permitió que su finca fuera medida se negó a que se fijara la línea colindante y por tanto a que se marcara surgió para el demandante el derecho de acudir al tribunal para que con vista de las alegaciones y de las pruebas fijase la línea divisoria entre ambas propiedades. Este fué el objeto del pleito cuyo título es sobre fijación de línea divisoria.
Por esto es que opinamos con el apelante que al limitarse la sentencia a decretar que se haga una rectificación de la colindancia entre las dos fincas de acuerdo con los títulos, pero sin determinar y fijar, con vista de la prueba que tuvo ante sí por donde ha de ser tirada la línea divisoria, no' resolvió la cuestión que se le sometió y que es . objeto del pleito. Como no tenemos ante nosotros todos los elementos de prueba presentados al juez de la corte inferior, pues no. conocemos el plano que el juez tuvo ante sí, ni se hace de; él una descripción en la exposición del caso, debemos de-volver el asunto a la corte inferior para que resuelva la cuestión que se le sometió por la demandante. .
La sentencia apelada debe ser revocada para ulteriores procedimientos no inconsistentes con esta opinión.

Revocada la sentencia-apelada y devuelto el . caso para ulteriores procedimientos no. in-consistentes con la opinión.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.